The opinion of the Court was delivered by
Bermudez, C. J.
This is a proceeding to test the power of a police jury to remove and replace a treasurer appointed by them.
The plaintiff became such treasurer in May, 1880. Charges having been preferred agdinst him, in January, 1882, he was then discharged or removed by the police jury who, in April following, appointed the defendant to succeed him.
By Section 2743, R. S., pars. 10'and 11, power is expressly delegated to police juries to appoint a treasurer for the Parish, and all officers necessary to carry into execution the parish regulations and to remore them from office.
Article 201 of the present Constitution provides, that, for causes, district attorneys, clerks of court, sheriffs, coroners, recorders, justices of the peace, and all other parish, municipal and ward officers, shall be removed by judgment of the District Court of the domicil of such officer.
There exists no antagonism or inconsistency between the two provisions.
The Section of the R. S. refers to functionaries appointed or chosen by a political corporation. The constitutional Article applies exclusively to quite different classes of officers, namely: to such as are elected by the people, or appointed by the Executive.
In conferring on police juries the right of appointment and removal, the legislature intended to enable those bodies, in cases of expediency and urgency, to act promptly, for the protection and preservation of the public interest.
Plaintiff’s bill of exception to the admission of an extract from the minutes of the police jury, offered to establish his removal, has not escaped our attention ; but affords him no relief. His objection went, not to the admissibility, but to the effect. The District Judge ruled correctly.
Judgment affirmed.